


110 HR 1203 IH: To amend the Federal Election Campaign Act of 1971 to

U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1203
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2007
			Mr. English of
			 Pennsylvania (for himself, Mr. Udall of
			 Colorado, Mr. Terry,
			 Mr. Carter, and
			 Mr. Miller of Florida) introduced the
			 following bill; which was referred to the Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  prohibit the use of any contribution made to a candidate for election for
		  Federal office, or any donation made to an individual as support for the
		  individual’s activities as the holder of a Federal office, for the payment of a
		  salary to the candidate or individual or to any member of the immediate family
		  of the candidate or individual.
	
	
		1.Short titleThis Act may be cited as the
			 Candidate Anti-Corruption Act.
		2.Prohibiting use
			 of contributions and donations for salaries of candidates or
			 officeholders
			(a)In
			 generalSection 313(b)(2) of the Federal Election Campaign Act of 1971 (2 U.S.C.
			 439a(b)(2)) is amended by striking is used to and inserting
			 is used for the payment of a salary to the candidate or individual
			 involved or to any member of the immediate family of the candidate or
			 individual involved, or is used to.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as if
			 included in the enactment of the Bipartisan Campaign Reform Act of 2002, except
			 that the amendment shall not apply with respect to any payment of a salary
			 which is made prior to the expiration of the 60-day period which begins on the
			 date of the enactment of this Act.
			
